Whitfield, J.
Concurring.
The indictment herein charges “that John Hunter of the County of Jackson and the State of Florida, on the 15th day of September in the year of our Lord one thousand nine hundred and twenty-one in the county and State aforesaid, did unlawfully, feloniously, have sexual intercourse with and carnally know Ruby King, an unmarried female, she the said Ruby King being at. the time of such sejual intercourse and carnal knowledge of her by the said John King under the age of eighteen years, and of previous chaste character. ’ ’ The allegation is that Ruby King was “at the time of such sexual intercourse and carnal knowledge * of previous chaste character, ’ ’ not that ‘ ‘ on the 15th of Sept. 1920, Ruby King was of chaste character.” The chastity of the female has no reference to a particular time, but to a particular carnal act. 1 Wharton Cr. Law (10th ed.) Sec. 106, page 302; 22 Cyc. 314. It is not contended that under a statute, making it an offense for a person to have carnal intercourse with an unmarried female under eighteen years of age the time alleged in the indictment of the date of the carnal act is -material and must be proven as alleged, but the insistence is that the addition of the words ‘ ‘ of previous chaste' character” to the statutory definition, changes the rule as to the alleging and proving the date of the offense, and makes the allegation of the precise time material to be proven as alleged. The authorities do not sustain this contention.
In defining the offense the prior statute required the female person to be (1) unmarried, and (2) under the age of eighteen years, while the present statute merely adds another condition, (3) of previous chaste character. This *95addition to the definition of the offense does not make time of the essence of the' offense any more than the elements of being unmarried and under 18 years of age did under the former statute, therefore the addition of the words “of previous chaste character” does not change the rule shown herein to be established in this and other States as to the allegation and proof of the time of the commission of an offense. Alexander v. State, 40 Fla. 213, 23 South. Rep. 536; Weinert v. State, 35 Fla. 229, 17 South. Rep. 570; Warrace v. State, 27 Fla. 362, 8 South. Rep. 748; Chandler v. State, 25 Fla. 728, 6 South. Rep. 768; Straughter v. State, 83 Fla. 683, 92 South. Rep. 569; Throp v. Smith, 64 Fla. 154, 59 South. Rep. 193; 16 C. J. 529; 14 R. C. L. 180; 1 Bishop’s New Crim. Proc. §400; 1 Wharton’s Crim. Proc. (10th ed.) sec. 103, page 300. Time is material when' the offense may be committed only on certain days, where written instruments are pleaded, where the statute is' not in force, or is a bar, &c. See Dacy v. State, 17 Ga. 439, 442; 20 Fla. 381; 64 Fla. 134; 27 Fla. 362; 56 Fla. 107.
In Bynum v. State, 76 Fla. 618, 80 South. Rep. 572, the writer concurred in the majority opinion upon the theory that the allegation of previous chastity was a part of the definition of the statutory offense and should be proven as alleged, and also because the evidence as to previous chastily was quite unsatisfactory. See State v. Dacke, 59 Wash. 238, 109 Pac. Rep. 1050, 30 L. R. A. (N. S.) 173, and cases cited; Bailey v. State, 57 Neb. 706, 78 N. W. Rep. 284, 73 Am. St. Rep. 540; Rogers v. State, 111 Miss. 781, 72 South. Rep. 198; People v. Nelson, 153 N. Y. 90, 46 N. E. Rep. 1040, 60 Am. St. Rep. 592; State v. McMahon, 234 Mo. 611, 137 S. W. Rep. 872; Carpenter v. People, 8 Barb. (N. Y.) 603; State v. Foster, — Mo. —, 225 S. W. Rep. 671.
*96In the Dacke and Rodgers eases, where the convictions were reversed, the initial act of carnal intercourse by which the chastity of the female was destroyed, was committed in another county-than the one in which the defendant was indicted. In the Bailey case the initial act was committed in another State. In the Nelson and McMahon and Carpenter and Foster cases the initial act was committed more than the statutory period of limitation before the indictment was found. In Cleninger v. State, — Tex. Cr. —, 237 S. W. Rep. 288, the court confined the prosecution to the second act of carnal intercourse. In People v. Bessler, 131 Mich. 390, 91 N. W. Rep. 639, a date subsequent to the first carnal act was elected by the State.
The Florida statute which took effect November 29, 1918, provides'“that from and after'the passage and approval of this Act any male person who has unlawúl carnal intercourse with any unmarried female person of previous chaste character, who is at the time of such intercourse under the agé of eighteen years shall be punished by imprisonment in the State penitentiary not more than ten years, or by fine not exceeding Two Thousand Dollars.”
The purpose of the statute is to punish a male person for the act of’ carnal intercourse with an unmarried female person of previous chaste character, where the female person was under eighteen years of age when an act was committed. The statute makes the previous chaste character of the female relate to the act of carnal intercourse for which punishment is prescribed, not to the time 'stated in the indictment. See Carpenter v. People, supra.
It is well settled that while indictments-for'crime must generally-state-some time or date upon which the offense was committed, which date must be prior- to the finding' of the indictment and within the period when the offense *97would be barred by limitations, yet such time need not be stated accurately, except in those cases where the allegation of the precise time is material; and a different time from the one alleged may be proved at the trial, and it will be sufficient to sustain a conviction if such proof shows the offense to have been committed at any time prior to the indictment and within the bar of the statute, except in the cases where the exact time enters into the nature of the offense. Alexander v. State, 40 Fla. 213, 23 South. Rep. 536; Joyce on Indictments, sec. 311; 118 Fed. 689; 170 U. S. 606, 612.
As a general rule the precise date laid in the indictment as the time of the commission of an offense need not be proved, and there will be no variance if another day be proved, provided it be prior to the finding of the indictment and within the statute of limitations. But every indictment must on its fact charge the commission of a criminal offense, including matters necessary to enable the court to impose the proper sentence in cases of conviction, and in determining its sufficiency in these respects the date alleged must be taken as the true date. Whatley v. State, 46 Fla. 145, 35 South. Rep. 80; Rouse v. State, 44 Fla. 148, 32 South. Rep. 784; Thorp v. Smith, 64 Fla. 154, 59 South. Rep. 193; Morgan v. State, 51 Fla. 76, 40 South. Rep. 828; Underhill on Crim. Ev. sec. 32, page 55.
“Though the allegation of time is important, it is in no case necessary to prove the precise day or even year laid down in the indictment, except where a day is averred by way of describing a written instrument, record, &c., or where time enters into the nature of the offence.
But wher.e the date- of a particular fact is necessary to ascertain, with precision, the offense charged, it must be proved as alleged. Consequently, several exceptions have *98been, made to the foregoing rule, namely: that it will not be necessary to prove precisely the time as laid. 1st. In all cases where written instruments are pleaded, the date, if stated, must correspond with the date of the instrument when produced in evidence on the trial. (Com. vs. Lyon, 2 Camp. 307, n. Freeman vs. Jacob, 4 Campb. 249.) 2d. As deeds may be pleaded, either according to the date which they bear, or to the day on which they are delivered —-if a deed produced in evidence bear date on a different day from that stated in the pleading, the party producing it must prove that it was, in fact, delivered on the day alleged in the pleading. 3dly. If any time stated in the pleading is to be proved by matter of record, it must be correctly stated. (1 T. R. 656. 4 Id. 590. 11 East 508. 1 H. B. L. 49. 2 Saund. 291, b.) The slightest variance in any of these respects, will be fatal in felonies. In misdemeanors, in some cases they are amendable at the trial. 4thly. When the precise date of any fact is necessary to ascertain and determine, with precision, the offence charged or the matter alleged, in excuse or justification, any variance between the pleading and evidence will be fatal. And lastly. Where time is of the essence of the of-fence, as in burglary and the like, the offence must be proved to have been committed in the night-time, although the day on which the offence is charged to have been committed is immaterial. In murder, also, the death must be proved to have taken place within a year and a day from the time the stroke was given. (2 Hawkin’s Ch. 23, § 90.) ” Dacy v. State, 17 Ga. 439, text 442.
In this case the prescribed punishment may be imposed for a commission of the stated carnal act at any time after the statute became effective if the prescribed carnal act was committed with a female of the stated class within the jurisdiction of the court, prior to the filing of *99the indictment and within the statutory limitation of two years theretofore, even though the date on which the offense is alleged in the indictment to have been committed is subsequent to the date when the designated carnal act was in fact done. The indictment under the law has x*eference to the unlawful carnal act when it was in fact committed, though the date of the commission of the act as alleged in the indictment is not the true date. And where it is proven that, while the statute punishing the act was in force and prior to the filing of the indictment and within the limitation of the time fixed by the statute for prosecutions, though it might not be on the day alleged in the indictment, the defendant male person within the jurisdiction of the court had carnal intercourse with the named female person who at the time of such intercourse was unmarried and under 18 years of age and of previous chaste character*, such proof shows a commission of the offence ixxtended to be defined and punished by the statute. See Alexander v. State, supra; Chandler v. State, 25 Fla. 728, 6 South. Rep. 768; Straughter v. State, 83 Fla. 683, 92 South. Rep. 569. See also Castleberry v. State, 10 Okla. Cr. 504, 139 Pac. Rep. 132; See. 5011 Rev. Gen. Stats. 1920; 2 Bishop New Cr. Proc. § 400; State v. Deitrick, 51 Iowa 467, 1 N. W. Rep. 732; 1 Whart. Cr. Ev. (10th ed.) §§ 103, 106.
Where it is duly alleged and proven that while the statute defining the offense was in force a named male person, within the jurisdiction of the coxxrt, and within two years prior to the due presentment of the indictment, had. carnal intercourse with a designated unmarried female person of previous chaste character, the female person being at the time of such intercourse under the age of eighteen years, the offense defined and made punishable by the statute is shown; and substantive or incidental proof *100of acts of unlawful sexual intercuorse between tbe same parties subsequent to the commission of the designated offense, does not affect the operation of the statute to penalize the specific offense alleged which is shown to have been committed within the period for which punishment under the statute may be imposed. See State v. Henderson, 243 Mo. 503, 147 S. W. Rep. 480. The consideration should be confined to the first act. See State v. Schenck, 238 Mo. 429, 458, 142 S. W. Rep. 263; Branham v. State, — Okla. Cr. —, 182 Pac. Rep. 525; State v. Workman, 66 Wash. 292, 119 Pac. Rep. 751; Nabower v. State, 105 Neb. 848, 182 N. W. Rep. 493; 22 R. C. L. 1190.
In this case the statute defining the offense, Chapter 7732, Acts of 1918, became effective November 29, 1918, and it appears that the first act of carnal intercourse was in June, 1921. The date stated in the indictment is September 15, 1921. The indictment was presented in open court on January 11, 1922. The first and last and intermediate acts of carnal intercourse testified to were all committed within the jurisdiction of the court and after the statute was in force and within two years, the statutory limitation for prosecutions, prior to the filing of the indictment. The State did not elect to prosecute for a carnal act committed after the first carnal act. There is evidence that at the time of the first act of carnal intercourse the female person was under 18 years of age, unmarried and of previous chaste character. The finding that the offense defined by the statute was committed has support in the testimony, and the verdict was sustained by the trial judge in denying a motion for new trial. See State v. Sargent, 62 Wash. 692, 114 Pac. Rep. 868, 35 L. R. A. (N. S.) 173; 22 R. C. L. 1190; Castleberry v. State, 10 Okla. Cr. 504, 139 Pac. Rep. 132.
*101In so far as the case of Bynum v. State, 76 Fla. 618, 80 South. Rep. 572, conflicts with the views here expressed it should be disapproved by the decision in this case. See Christopher v. Mungen, 61 Fla. 513, 55 South. Rep. 273; Abraham v. Baldwin, 52 Fla. 151, 42 South. Rep. 591; J. T. & K. W. Ry. Co. v. Lockwood, 33 Fla. 573.
As to stare decisis, see 1 Bishop’s New Crim. Law, § 96; City of Kalamazoo v. Crawford, 154 Mich. 58, 117 N. W. Rep. 572, 16 Ann. Cas. 110; State v. Williams, 13 S. C. 546; 7 R. C. L. 1006, 1008; Quaker Realty Co. v. Labasse, 131 La. 996, 60 South. Rep. 661, Ann. Cas. 1914A, 1073; Truxton v. Fait & Slagel Co., 1 Pennw. (Del.) 483, 42 Atl. Rep. 431, 73 Am. St. Rep. 81, 103, and cases cited; Prall v. Burchhartt, 299 Ill. 19, 132, N. E. Rep. 280, 18 A. L. R. 992; Garland v. State of Washington, 232 U. S. 642, 34 Sup. Ct. Rep. 456; Hertz v. Woodman, 218 U. S. 205, 30 Sup. Ct. Rep. 621; Frank v. Magum, 237 U. S. 309, 35 Sup. Ct. Rep. 582; Lioux Remedy Co. v. Cope, 235 U. S. 197, 35 Sup. Ct. Rep. 57; Western Union Tel. Co. v. Wilson, 32 Fla. 527, 14 South. Rep. 1; 15 C. J. 938; Lanier v. State, 57 Miss. 102; 22 L. R. A. 434.